 



Exhibit 10.2

RESOLUTIONS APPROVING AN AMENDMENT TO THE AIR PRODUCTS

AND CHEMICALS, INC. COMPENSATION PROGRAM FOR
NONEMPLOYEE DIRECTORS

     RESOLVED, that the resolutions of the Board of Directors adopted at its
meeting held on 21 March 2002, be, and the same hereby are, amended, effective
as of 1 October 2002, to read in their entirety as follows:



  a.   Each director shall be paid an annual retainer of $32,000 for serving as
a member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments. Fifty percent of this retainer will
be paid by the Company in the form of a credit to the Air Products Stock Account
of the Deferred Compensation Plan for Directors (the “Plan”).*/ **/     b.  
Each director who serves as the Chairman of a Board Committee shall be paid an
additional annual retainer of $5,000, which retainer shall be payable in
quarterly installments.*/



*/   If applicable, the quarterly installment of the annual retainer payable at
the end of calendar year 2002 shall be reduced pro rata to reflect the number of
regular meetings attended by the director compared to the number of such
meetings held by the Board and Board Committees (excluding the Executive
Committee) on which the director served during fiscal year 2002 (or shorter
period that the director served). The reduction shall be applied to offset the
amount of the retainer payable in the following forms: first, to reduce any cash
payment; second, to reduce any credit of Elective Deferrals as defined in the
Plan to the Plan’s Interest Account; and last, to reduce any credit of Elective
Deferrals to the Plan’s Air Products Stock Account.   **/   For purposes of
administering these provisions, a director will be considered to have attended
any meeting for which he or she was present in person or by secure telephone
conference call for substantially all of the meeting, as determined by the
Corporate Secretary.

 



--------------------------------------------------------------------------------



 





  c.   Each director shall be paid a meeting fee of $1,250 per meeting
attended.**/     d.   One thousand deferred stock units shall be credited under
the Plan’s Air Products Stock Account (i) effective as of the date the director
first serves on the Board, and (ii) annually, notwithstanding the date of first
service, for directors continuing in office after the Annual Meeting of
Shareholders effective as of the day of the Annual Meeting.     e.   Directors
shall be reimbursed for out-of-pocket expenses incurred in attending regular and
special meetings of the Board and Board Committees and any other business
function of the Company at the request of the Chairman of the Board. Expenses
will be reimbursed as submitted.***/

          APCI BOARD OF DIRECTORS     19 September 2002



**/   For purposes of administering these provisions, a director will be
considered to have attended any meeting for which he or she was present in
person or by secure telephone conference call for substantially all of the
meeting, as determined by the Corporate Secretary.   ***/   Directors are
reimbursed at the rate of $.36 per mile for use of their personal cars in
connection with Company business. Directors using personal aircraft or aircraft
of noncarrier will be reimbursed for such expenses at a rate equivalent to
first-class air fare of scheduled carriers.

2